Exhibit 10.1 NOTE PURCHASE AGREEMENT Dated as of January 9, 2009 by and among URIGEN PHARMACEUTICALS, INC. and THE PURCHASERS LISTED ON EXHIBIT A 1 TABLE OF CONTENTS Page NOTE PURCHASE AGREEMENT1 ARTICLE I PURCHASE AND SALE OF NOTES 1 Section 1.1 Purchase and Sale of Notes. 1 Section 1.2 Purchase Price and Closing. 1 Section 1.3 Conversion Shares. 2 Section 1.4 Certain Adjustments. 2 ARTICLE II REPRESENTATIONS AND WARRANTIES 2 Section 2.1 Representations and Warranties of the Company. 2 Section 2.2 Representations and Warranties of the Purchasers. 13 ARTICLE III COVENANTS 15 Section 3.1 Securities Compliance. 15 Section 3.2 Registration and Listing. 15 Section 3.3 Inspection Rights 15 Section 3.4 Compliance with Laws. 16 Section 3.5 Keeping of Records and Books of Account. 16 Section 3.6 Reporting Requirements. 16 Section 3.7 Other Agreements 16 Section 3.8 Use of Proceeds 17 Section 3.9 Reporting Status. 17 Section 3.10 Disclosure of Transaction. 17 Section 3.11 Disclosure of Material Information. 17 Section 3.12 Pledge of Securities. 18 Section 3.13 Amendments 18 Section 3.14 Distributions. 18 Section 3.15 Reservation of Shares. 18 Section 3.16 Transfer Agent Instructions. 18 Section 3.17 Opinions. 19 Section 3.18 Acquisition of Assets. 19 Section 3.19 Subsequent Financings. 19 Section 3.20 Variable Rate Securities. 21 Section 3.21 Registration Rights 21 ARTICLE IV CONDITIONS 22 Section 4.1 Conditions Precedent to the Obligation of the Company to Close and to Sell the Securities 22 Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close and to Purchase the Securities. 23 ARTICLE V CERTIFICATE LEGEND 25 Section 5.1 Legend 23 ARTICLE VI INDEMNIFICATION 25 Section 6.1 General Indemnity. 25 Section 6.2 Indemnification Procedure. 25 ARTICLE VII MISCELLANEOUS 27 Section 3.1 Fees and Expenses. 27 Section 3.2 Specific Performance; Consent to Jurisdiction; Venue. 27 Section 3.3 Entire Agreement; Amendment. 27 Section 3.4 Notices. 28 Section 3.5 Waivers. 29 Section 3.6 Headings. 29 Section 3.7 Successors and Assigns. 29 Section 3.8 No Third Party Beneficiaries. 29 Section 3.9 Governing Law. 29 Section 3.10 Survival. 30 Section 3.11 Counterparts. 30 Section 3.12 Publicity. 30 Section 3.13 Severability. 30 Section 3.14 Further Assurances. 30 Section 3.15 Collateral Agent. 30 Section 3.16 Representation of Lead Purchaser. 33 2 NOTE PURCHASE AGREEMENT This NOTE PURCHASE AGREEMENT dated as of January 9, 2009 (this “Agreement”) by and among Urigen Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and each of the purchasers of the senior secured convertible promissory notes of the Company whose names are set forth on Exhibit A attached hereto (each a “Purchaser” and collectively, the “Purchasers”). The parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF NOTES Section 1.1Purchase and Sale of Notes. Upon the following terms and conditions, the Company shall issue and sell to the Purchasers, and the Purchasers shall purchase from the Company, (i) 10% senior secured convertible promissory notes in the aggregate principal amount of up to $257,000, convertible into shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), in substantially the form attached hereto as Exhibit B (the “Notes”).The Company and the Purchasers are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (the “Securities Act”), including Regulation D (“Regulation D”), and/or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments to be made hereunder. Section 1.2Purchase Price and Closing. Subject to the terms and conditions hereof, the Company agrees to issue and sell to the Purchasers and, in consideration of and in express reliance upon the representations, warranties, covenants, terms and conditions of this Agreement, the Purchasers, severally but not jointly, agree to purchase the Notes for an aggregate cash purchase price of up to $257,000 (the “Purchase Price”).The closing under this Agreement (the “Closing”) shall take place on or before January 9, 2009 (the “Closing Date”).The closing of the purchase and sale of the Notes to be acquired by the Purchasers from the Company under this Agreement shall take place at the offices of Platinum-Montaur Life Sciences, LLC (the “Lead Purchaser”), 152 West 57th Street, 54th Floor, New York, 10:00 a.m. New York time; provided, that all of the conditions set forth in Article IV hereof and applicable to the Closing shall have been fulfilled or waived in accordance herewith.Subject to the terms and conditions of this Agreement, at the Closing the Company shall deliver or cause to be delivered to each Purchaser Notes for the principal amount set forth opposite the name of such Purchaser on Exhibit A hereto.At the Closing, each Purchaser shall deliver its Purchase Price by wire transfer of immediately available funds to the Company. 3 Section 1.3Conversion Shares. The Company has authorized and has reserved and covenants to continue to reserve, free of preemptive rights and other similar contractual rights of stockholders, a number of its authorized but unissued shares of Common Stock equal to one hundred twenty percent (120%) of the aggregate number of shares of Common Stock to effect the conversion of the Notes.Any shares of Common Stock issuable upon conversion of the Notes are herein referred to as the “Conversion Shares”.The Notes and the Conversion Shares are sometimes collectively referred to herein as the “Securities”. Section 1.4Certain Adjustments. The Company acknowledges that the issuance of the Notes will cause adjustments to the Conversion Price of the Series B Convertible Preferred Stock, par value $.001 per share, of the Company (the “Preferred Stock”) issued to the Lead Purchaser pursuant to the terms of the Preferred Stock, so that the conversion price therein shall be reduced to $.10 per share, subject to further adjustment as set forth therein.The Lead Purchaser has agreed to waive, in part, the adjustments to the Series A Warrant to Purchase
